Exhibit 10.11
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement"), is entered into as of March 1, 2012
(the "Effective Date") by and between Location Based Technologies, a Nevada
Corporation ("Company"), and DAVID MICHAEL MORSE, JR. ("Executive").
 
W I T N E S S E T H:
 
WHEREAS, Company is a technology and telecommunications company that has
designed and patented wireless communications products and systems combining
advanced wireless technology to provide features of location based devices; and
 
WHEREAS, Company wishes to assure itself of the services of Executive for the
period and upon the terms and conditions provided in this Agreement; and
 
WHEREAS, Executive is willing to serve in the employ of Company on a full-time
basis for said period and upon the terms and conditions provided in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:
 
1.           Employment.
 
a.           Term and Title.  Subject to the terms and conditions of this
Agreement, Company hereby agrees to employ Vice President, Customer Service, or
in such other responsible or additional executive capacity as set forth herein,
commencing on the Effective Date and continuing in full force and effect until
the fifth (5) anniversary of the Effective Date; provided however, that the term
of this Agreement shall automatically be extended for additional one-year
periods unless either party provides written notice to the contrary at least
sixty (60) days prior to the end of the term then in effect (“Employment Term”).
 
b.           Duties and Responsibilities.  During the Employment Term, Executive
agrees to devote his/her working time and attention to the business and affairs
of Company and to faithfully and efficiently perform all reasonable
responsibilities and duties commensurate with his/her position in Company to the
best of his/her skill and abilities, in a competent and professional
manner.  Executive agrees to fulfill such general management duties and
responsibilities as are consistent with his/her position. In addition, Executive
shall serve as a director of the Company without additional compensation if
elected by the shareholders of the Company.
 
c.           Exclusive Services.  During the Employment Term, Executive further
agrees not to engage in any business or perform any services that are
competitive with the business of or services provided by Company or that may be
deemed to constitute a conflict of interest.  Notwithstanding anything to the
contrary contained in this Section 1(c), Executive shall not be prohibited from
(i) rendering services to relatives, charitable or community organizations; (ii)
managing his/her personal investments in such manner as to not interfere with
the performance of his/her duties hereunder; or (iii) owning no more than 4.99%
of the equity securities of a corporation or other entity, whose securities are
registered pursuant to Section 12 of the Securities Exchange Act of 1934, as
amended.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Compensation; Benefits.  During the Employment Term, Executive
shall be entitled to the compensation package and benefits provided below:
 
a.          Base Salary and Stock Compensation.  During the Employment Term, in
full consideration for the services to be rendered by Executive and in complete
discharge of Company's salary obligations hereunder, Company shall pay to
Executive a base salary ("Base Salary") of Ten Thousand  dollars ($10,000) per
month, which amount shall be paid to Executive in accordance with Company's
payroll policies as in effect from time to time for senior executives of
Company, subject to all standard payroll deductions, if any.
 
b.         Adjustments to Base Salary.  The base monthly salary shall be
automatically increased by One Thousand Five Hundred Dollars ($1,500) per month
each time the Company acheives any of the following milestones (to be measured
at the end of each fiscal quarter): i) the Company achieves 5,000 activations;
ii) achieving One Million Five Hundred Thousand Dollars ($1,500,000) in Earnings
Before Interest Taxes Depreciation and Amortization (“EBITDA”); and iii) upon
acheving Five Million  Thousand Dollars ($5,000,000) in EBITDA.
 
c.          Additional Compensation.    The Company shall grant to Executive
three million (1,500,000) options to purchase common stock at a thirty one cents
($0.31) per share.  The vesting schedule shall be as follows:
 
i) 50,000 options shall vest upon achieving 10,000 devices sales (including
U.S.)
 
ii) 50,000 options shall vest upon achieving 25,000 worldwide activations
(including U.S.)
 
iii) 75,000 options shall vest upon achieving 50,000 worldwide activations
(including U.S.)
 
iv) 125,000 options shall vest upon achieving 100,000 worldwide activations
(including U.S.)
 
v) 62,500 options shall vest upon for the Call Center team closing 1,000
commercial sales
 
vi) 62,500 options shall vest upon each White Label Customer Service Training up
to four tier 1 and tier 2 entities
 
vii) 62,500 options shall vest each time, for the first five languages,
implemented at the Customer Call Center
 
viii) 125,000 options shall vest upon opening an additional Customer Call center
globally
 
ix) 125,000 options shall vest upon the consummation of a  sale or divestiture
of less than 50.1% of the Company or the consummation of a strategic partnership
or joint venture
 
 
 

--------------------------------------------------------------------------------

 
 
x)   250,000 options shall vest upon the consummation of a sale or divesitiure
of more than 50.1% or less of the Company.
 
In the event of the sale, merger or acquisition of 50.1% or more of the Company,
any portion of the outstanding options which have not vested shall automatically
vest.
 
           d.           Bonus.  Each year during the Employment Term, the
Company may pay a bonus (the "Bonus") to Executive, which may be part of a
general bonus plan established by the Board.
 
           e.            Stock Incentive Plan/Options for Performance. Executive
shall be entitled to participate in the Stock Incentive Plan of the Company on
such terms as the Board of Directors deems appropriate from time to time.
 
           f.            Expenses.  Company recognizes that in connection with
Executive's performance of Executive's duties and obligations under this
Agreement, Executive shall incur certain expenses of a business
character.  Company shall reimburse Executive for all ordinary and reasonable
expenses incurred by Executive in connection with performance of his/her duties
hereunder, provided that Executive submits to Company substantiation of such
expenses.
 
           g.           Fringe Benefits/Insurance.  Executive shall be entitled
to participate in any and all benefits and perquisites as are generally provided
by the Company for the benefit of its executive employees including, but not
limited to, eligibility for participation in any group life, health, dental,
vision, hospitalization, disability or accident insurance, pension plan,
retirement savings plan, 401(k) plan, or other such benefit plan or policy which
may presently be in effect or which may hereafter be adopted by the Company;
provided, however, that nothing herein contained shall be deemed to require the
Company to adopt or maintain any particular plan or policy, or to preclude the
Company from amending or terminating any plan or policy.
 
           h.           Vacation and Holidays.  Executive shall be entitled to 4
weeks paid vacation per year.  Executive shall also be entitled to all paid
holidays given by Company to its employees.
 
3.          Termination of Employment.
 
a.          Death.  In the event of Executive's death occurring any time during
the Employment Term, the Agreement shall automatically terminate in which event
Company shall thereupon be released and discharged of and from all further
obligations under this Agreement except as in Section 4 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
b.          Incapacity.  In the event of Executive's physical or mental disease
or disability, to such a degree as to render Executive unable to substantially
perform all of the duties and responsibilities with which Executive is then
charged for a period of 180 consecutive days ("Incapacity"), Company may
terminate Executive's employment upon written notice to Executive that he is
being terminated for Incapacity.  Executive's termination due to Incapacity
shall be effective the later of (i) the expiration of the above period of
Incapacity or (ii) 30 days after the date of such notice.
 
c.           Resignation.  Executive may resign his/her current position with
Company and thereby terminate his/her employment, for any reason by giving
Company 90 days advance written notice.
 
d.          Termination for Cause.  Notwithstanding anything to the contrary
contained in this Agreement, Company may, by written notice to Executive,
immediately terminate Executive's employment for "Cause."  For purposes of this
Agreement, "Cause" shall mean that one of the following events (each, a "Cause
Event") shall have occurred after the Effective Date:  (i)  Executive's ongoing
material breach of a material provision of this Agreement, following written
notice of such breach from the board of directors of Company and a reasonable
period of time to cure; (ii) chronic alcoholism or any other form of addiction
that prevents Executive from performing the essential functions of his/her
position with a reasonable accommodation.
 
e.           Suspension for Cause.  Company may, by written notice to Executive,
suspend the employment of Executive only for Cause.  If Company exercises such
right of suspension, Executive's obligation to render services, but not
Company's obligation to pay Executive's Base Salary, shall be suspended for the
period of time set forth in the notice; but in no event shall such suspension
exceed a period of time equal to 3 consecutive months.  Company may, in its
reasonable discretion by written notice, terminate the employment of Executive
at the expiration of the suspension period.
 
f.           Termination without Cause.  Any of the following shall constitute a
“termination without cause”:  (i) termination of Executive’s full-time
employment hereunder for any reason other than set forth in Sections 3(a)
through (e) above; (ii) failure to elect or re-elect, or appoint or
re-appointment, Executive as General Counsel and Head of Business Development of
the Company, unless consented to by Executive; (iii) a material change in
Executive’s functions, duties or responsibilities with the Company, which change
would cause Executive’s position to become one of substantially less
responsibility or scope, unless consented to by the Executive; or (iv) a
material reduction in benefits or perquisites to Executive from those being
provided as of the Effective Date, unless consented to by Executive.
 
4.           Rights Upon Termination.
 
a.           Upon termination of Executive's employment pursuant to Section
3(a), (b) or (c) hereof, Executive shall receive any salary or monies previously
due and owing to Executive and remaining unpaid; (ii) outstanding reimbursable
business expenses; (iii) all earned but unused vacation time; (iv) life
insurance benefits, if applicable, and (v) all other benefit entitlements in
which Executive is a participant.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           In the event Executive's employment is terminated by Company for
Cause pursuant to Sections 3d or (e) above, Executive shall be entitled to
payment for (i) all outstanding reimbursable business expenses, (ii) any unpaid
Base Salary or incentive compensation that has accrued and has been earned for
services performed by Executive prior to the effective date of the termination,
(iii) all earned but unused vacation time. Executive shall not be entitled to
any other payments or compensation.  Company shall be released and discharged of
and from any further obligation to Executive, except the payment of any monies
previously due and owing to Executive.
 
c.           In the event Executive's employment is terminated by Company
pursuant to Sections 3(f) hereof, Company shall pay Executive the Base Salary at
least equal to the salary, including all bonuses and commissions, of the highest
paid employee of the Company and medical benefits through the end of the
Employment Term, or if such termination occurs in the last year of the
Employment Term for a period of two years after the date of termination.  If at
any time during such period any events occur that would have resulted in
increasing the Base Salary under the provisions of Section 2(b) if Executive
were still employed by Company, Executive shall promptly be paid such additional
amounts.  Additionally, any unvested portion of the 3,000,000 options shall
immediately vest upon termination.
 
Executive shall not be entitled to any other payments or compensation.  Company
shall be released and discharged of and from any further obligation to
Executive, except the payment of any monies previously due and owing to
Executive.
 
d.           Sole Obligations of Company.
 
Company shall have no other contractual obligations to Executive upon
termination of Executive's employment for any reason, except as explicitly set
forth in this Section 4 of this Agreement.
 
5.           Termination.
 
Executive agrees that, following notice of termination of his/her employment
with Company, he/she will cooperate fully with Company in all matters relating
to the completion of her pending work on behalf of Company and the orderly
transition of such work to such other officer as Company may
designate.  Executive further agrees that during and following the termination
of his/her employment with Company, he will cooperate fully with Company as to
any and all claims, controversies, disputes or complaints over which he has any
knowledge other than his or her employment relationship with Company; provided,
however, Executive will be reimbursed by Company for any out of pocket expenses
incurred pursuant to his/her duties under this Section 5 and reasonably
compensated for his/her time.  Such cooperation includes, but is not limited to,
providing Company with all information known to him/her related to such claims,
controversies, disputes or complaints and appearing and giving testimony in any
forum.
 
6.           Confidential Information.
 
a.           Company Information.  Executive acknowledges that during the course
of employment, Executive will have access to information about Company and that
Executive's employment with Company shall bring Executive into close contact
with proprietary information of Company.  In recognition of the foregoing,
Executive agrees at all times during and following Executive's employment with
Company, to hold in confidence, and not to use, except for the benefit of
Company, or to intentionally disclose to any person, firm, corporation or other
entity without written authorization of Company, any "Confidential Information"
of Company which Executive obtains or creates.  Executive understands that
"Confidential Information" means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, suppliers, customer lists, prices and costs,
markets, software, developments, inventions, laboratory notebooks, processes,
formulas, technology, designs, drawing, engineering, hardware configuration
information, marketing, licenses, finances, budgets or other business
information disclosed to Executive by Company in writing or by drawings of parts
or equipment, or created by Executive during the period of Executive 's
employment (the "Employment Period") during working hours.  Executive
understands that "Confidential Information" includes information pertaining to
any aspects of Company's business which is either information not known by
actual or potential competitors of Company or is proprietary information of
Company or its customers or suppliers, whether of a technical nature or
otherwise.  Executive further understand that Confidential Information does not
include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Third Party Information. Executive recognizes that Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on Company's part to maintain the
confidentiality of such information and to use such information only for certain
limited purposes.  Executive agrees to hold all such confidential or proprietary
information in confidence and not to intentionally disclose it to any person,
firm or corporation or to use it except as necessary in carrying out my work for
Company consistent with Company's agreement with such third party.
 
7.           Inventions.
 
a.           Inventions Retained and Licensed.  Executive represents and
warrants to Company that there are no inventions, original works of authorship,
developments, improvements, or trade secrets which were made by Executive prior
to the commencement of his/her employment with the Company under this Agreement
(collectively, "Prior Invention(s)"), which belong solely to Executive or belong
to Executive jointly with another, which relate in any way to any of Company's
proposed businesses, products or research and development, and which are not
assigned to Company hereunder.  If, in the course of the Employment Period,
Executive incorporates into a Company product, process or machine a Prior
Invention owned by Executive, Company is hereby granted and shall have a
non-exclusive, non-royalty-based, license to make, have made, copy, modify, make
derivative works of, use, sell and otherwise distribute such Prior Invention as
part of or in connection with such Company product, process or machine.
 
b.           Assignment of Inventions.  Executive agrees that Executive will
promptly make full written disclosure to Company, will hold in trust for the
right and benefit of Company, and hereby assigns to Company, or its designee,
all rights, title and interests throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which Executive may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice during the Employment Period that (i) relate at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of Company; (ii) result from or relate to
any work performed for Company during normal business hours; and (iii) are
developed through the use of Confidential Information (collectively,
"Inventions").  Executive further acknowledges that all Inventions, which are
made by Executive (solely or jointly with others) within the scope of and during
the period of Executive’s employment with Company, are "works made for hire" and
are compensated by the Base Salary, unless regulated otherwise by a separate
agreement between the “Company” and the “Executive”.
 
 
 

--------------------------------------------------------------------------------

 
 
c.            Inventions on Executive's Own Time.  The provisions of Section
7(a) and 7(b) above do not apply to any invention which qualifies fully under
the provisions of California Labor Code §2870, which provides as follows:§ 2870
- Invention on Own time - Exemption from Agreement
 
(1).  Any provision in an employment agreement which provides that an Executive
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the Executive developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either (i) relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or (ii) result from any work performed
by the Executive for the employer.
 
(2).  To the extent a provision in an employment agreement purports to require
an Executive to assign an invention otherwise excluded from being required to be
assigned under subdivision (a) of Section 2870, the provision is against the
public policy of this state and is unenforceable.
 
d.           Patent and Copyright Rights.  Executive agrees to assist Company,
or its designee, at Company's expense, in every reasonable way to secure
Company's rights in the Inventions and any copyrights, patents, trademarks, mask
work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations, and all other
instruments which are necessary in order to apply for, obtain, maintain and
transfer such rights and in order to assign and convey to Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights, or other intellectual property rights relating thereto.
 
8.           Return of Company Documents.  Executive agree that, at the time of
termination of employment with Company for any reason, Executive will deliver to
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all Confidential Information and all other documents, materials,
information or property belonging to Company, its successors or assigns.
Executive further agrees that any property situated on Company's premises and
owned by Company, including disks and other storage media, filing cabinets or
other work areas, is subject to inspection by Company personnel at any time with
or without notice.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Injunctive Relief.  Executive expressly acknowledge that any breach
or threatened breach of any of the terms and/or conditions set forth in Sections
6 and 7 of this Agreement will result in substantial, continuing and irreparable
injury to Company.  Therefore, Executive hereby agrees that, in addition to any
other remedy that may be available to Company, Company shall be entitled to
injunctive relief, specific performance or other equitable relief by a court of
appropriate jurisdiction in the event of any breach of threatened breach of the
terms of this Agreement.
 
10.         Miscellaneous.
 
           a.             Governing Law. This Agreement is deemed to be entered
into and performed in Orange County, California.  Except as otherwise explicitly
noted, this Agreement shall be governed by and construed in accordance with the
laws of the State of California, without giving effect to the conflict of law
rules of California.  The parties hereby submit to the exclusive jurisdiction of
the state of California in connection with any dispute arising from or related
to this Agreement, and Orange County shall be the sole venue therefore.
 
           b.             Modifications and Amendments.  This Agreement may be
modified or amended only by a written instrument executed by the parties hereto
and approved in writing by a duly authorized officer of Company and signed by
the Executive impacted,. No modification or amendment shall be effective absent
such approval.
 
           c.              Independence and Severability.  Each of the rights
enumerated above shall be independent of the others and shall be in addition to
and not in lieu of any other rights and remedies available to Company at law or
in equity.  If any of the covenants contained herein or any part of any of them
is hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions.  If any of the covenants contained herein are held to be invalid or
unenforceable because of the duration of such provision or the area or scope
covered thereby, Executive agrees that the court or arbitrator making such
determination shall have the power to reduce the duration, scope and/or area of
such provision and in its reduced form said provision shall then be enforceable.
 
           d.             Notice.  For the purpose of this Agreement, notices
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given as of the date if delivered in
person or by telecopy, on the next business day, if sent by a nationally
recognized overnight courier service, and on the third business day if mailed by
registered mail, return receipt requested, postage prepaid, and if addressed to
the Company then at its principal place of business, or if addressed to
Executive, then his/her last known address on file with the Company.
 
           e.             Waiver.  The observation or performance of any
condition or obligation imposed upon Executive hereunder may be waived only upon
the written consent of Company and the Executive.  Such waiver shall be limited
to the terms thereof and shall not constitute a waiver of any other condition or
obligation of Executive under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
           f.             Assignment.  This Agreement is personal to Executive
and shall not be assigned by him/her. Company may assign its rights hereunder to
(a) any corporation or other legal entity resulting from any merger,
consolidation or other reorganization to which Company is a party or (b) any
corporation, partnership, association or other legal entity or person to which
Company may transfer all or substantially all of the assets and business of
Company existing at such time.  All of the terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.
 
           g.             Headings.  The headings have been inserted for
convenience only and are not to be considered when construing the provisions of
this Agreement.
 
           h.             Counterparts.  This Agreement may be executed in one
or more counterparts and transmitted by facsimile, a copy of which shall
constitute an original and each of which, when taken together, shall constitute
one and the same agreement.
 
           i.              Survival of Provisions.  Notwithstanding anything to
the contrary in this Agreement, Sections 5, 6, 7, 8, 9 and 10 of this Agreement
shall survive the termination of this Agreement for the period of time so
specified or implied in such Sections, respectively.
 
           j.              Arbitration.  Any controversy, dispute or claim of
any nature whatsoever involving Company and Executive or Executive's spouse or
family, including without limitation any claims arising out of, in connection
with, or in relation to this Agreement or Executive's employment with Company,
any claims of unlawful discrimination, sexual harassment or wrongful
termination, and any issues of arbitrability of any such disputes, will be
resolved by final and binding arbitration before the American Arbitration
Association in Orange County, California, in accordance with its employee
arbitration rules.
 
           k.             Entire Agreement.  This Agreement constitutes the
entire understanding between the parties hereto in respect of the employment of
Executive by Company, superseding all negotiations, prior discussions, prior
written, implied and oral agreements, preliminary agreements and understandings
with Company or any of its officers, employees or agents.
 
l.              Prior Agreements. This Agreement shall superscede any and all
prior Employment Agreements entered into by Company and Executive.
 
IN WITNESS WHEREOF, this Agreement is executed and agreed to as of March 1,
2012.
 


EXECUTIVE


____________________________________
David Morse,
Jr.                                                                                                




COMPANY


____________________________________
Desiree Mejia
Location Based Technologies